Title: To George Washington from Charles Carroll of Carrollton, 3 March 1775
From: Carroll, Charles
To: Washington, George



Sir
Annapolis [Md.] 3d March 1775.

Convinced of your attachment to your country, and of your desire to promote its prosperity, I write this letter to recommend to your patronage, a Pamphlet now in our Press on the culture, & management of Hemp. I am well acquainted with the author, who has told me, that his knowledge of the Subject has not been learnt from Theory, but obtained by his practical experience. I have read his little treatise over with attention; it pleased, & instructed me: it will be particularly useful, I think, to these Colonies at this time, and indeed at all others. It was read to several gentlemen of the Committee in this town, who all so far expressed their approbation of the performance, that they recommended it to be printed. Inclosed you have the first sheet, as a specimen, the only one, that is yet struck off. If you should think this Pamphlet will sell well in Virga, the gentleman, who superintends the press, proposes to send you several copies to be sold at your provincial meeting at Richmond, by which means the most advantageous method of cultivating & preparing hemp will be generally known throughout yr Province, and I hope Successfully practised. The price of the Pamphlet will be half a crown our Currency: the purchasers will have no occasion to grudge the money if the[y] steadily pursue the directions of the author—How many copies do you imagine may be sold in Virga? if you can form any computation of the number that may be disposed of, it will be some direction and guide how many to send. If you can conveniently carry with you to Richmond a parcel of these Pamphlets, it will save to the author the expence of a special Messenger to Richmond, and they may be sent from hence to your house: some trusty person may be pitched on at Richmond, who for a small commission will undertake to retail these Pamphlets. My father desires me to present his complts to you, accept also of mine, and believe me to be with real esteem Sir yr most hum. Servt

Ch. Carroll of Carrollton

